Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12-15-20 has been entered and considered.
Claims 1-20 are pending in the current application.
Claims 1-20 remain rejected as discussed below.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0200264) in view of Li et al (US 2019/0239280) and further in view of Dao (US 2019/0253917). Hereinafter referred to as Kim, Li and Dao.
Regarding claims 1 and 11. Kim discloses a method, comprising: transmitting a protocol data unit (PDU) session establishment request by a user equipment (UE) in a mobile communication network (see figure 7: element 7); receiving a PDU session establishment accept from the network, wherein the PDU session establishment accept indicates to the UE to establish the PDU session and to create one or more QoS flows with one or more QoS rules (see at least figures 7 and 10 and paragraph [0101]) and UE determines to release the PDU session (see at least paragraph [0147]).
Kim discloses all the limitations of the claimed invention with the exception of releasing the PDU session when the UE determines that more than one QoS rules are set by the network to be a default QoS rule for the PDU session. However, Li, from the same field of endeavor, teaches releasing the PDU session when the UE determines that more than one QoS rules are set by the network to be a default QoS rule for the PDU session (see at least abstract and paragraph [0009]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the 
Kim in view of Li discloses all the limitations of the claimed invention with the exception that the session release is upon detecting a conflict for a default QOS rule policy caused by the PDU session establishment accept message. However, Dao, from the same field of endeavor, teaches session release is upon detecting a conflict for a default QOS rule policy caused by the PDU session establishment accept message (see at least abstract paragraph [0016]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Dao into the communication method of Kim in view of Li by detecting QOS change at any point of session from establishment to release and releasing sessions upon detecting a conflict for a default QOS rule policy caused by the PDU session establishment accept message for the purpose of maintaining specific PDU sessions’ QOS.
Regarding claims 2 and 12.  Kim in view of Li and further in view of Dao discloses a method wherein the PDU session establishment request is carried over non-access stratum (NAS) layer signaling (Kim: see at least paragraph [0102]).
Regarding claims 3 and 13. Kim in view of Li and further in view of Dao discloses a method wherein the PDU session establishment request contains a unique PDU session ID generated by the UE (Li: see at least paragraphs [0138]).
Regarding claims 4 and 14. Kim in view of Li and further in view of Dao discloses a method wherein the PDU session establishment accept is carried over non-access stratum (NAS) layer signaling (Kim: see at least paragraph [0102]).
Regarding claims 5 and 15. Kim in view of Li and further in view of Dao discloses a method wherein the PDU session establishment accept contains PDU session parameters including the one or more QoS rules to be created (Kim: see at least paragraph [0102]).
Regarding claims 7 and 17. Kim in view of Li and further in view of Dao discloses a method wherein PDU session establishment accept carries an indication for each QoS rule indicating whether a QoS rule is the default QoS rule (Kim: see at least figures 7 and 10 and paragraph [0101]).
Regarding claims 8 and 18. Kim in view of Li and further in view of Dao discloses a method wherein the PDU session is released locally in the UE, and wherein the UE optionally initiates a registration update procedure with the network (Kim: see at least paragraphs [0123] and [0132]). 
Regarding claims 10 and 20. Kim in view of Li and further in view of Dao discloses a method wherein the UE transmits a second PDU session establishment request to the network for establishing a second PDU session (Li: see at least abstract, based on UE location PDU session is re-established) (Kim: see at least claim 14).
Claims 1-2, 4-5, 7-8, 10-12,  14-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0200264) in view of Samsung (TS 23.502 – Update 4.2.2.2 General Registration .
Regarding claims 1 and 11. Kim discloses a method, comprising: transmitting a protocol data unit (PDU) session establishment request by a user equipment (UE) in a mobile communication network (see figure 7: element 7); receiving a PDU session establishment accept from the network, wherein the PDU session establishment accept indicates to the UE to establish the PDU session and to create one or more QoS flows with one or more QoS rules (see at least figures 7 and 10 and paragraph [0101]) and UE determines to release the PDU session (see at least paragraph [0147]).
Kim discloses all the limitations of the claimed invention with the exception of releasing the PDU session when the UE determines that more than one QoS rules are set by the network to be a default QoS rule for the PDU session. However, Samsung, from the same field of endeavor, teaches releasing the PDU session when the UE determines that more than one QoS rules are set by the network to be a default QoS rule for the PDU session (see at least section 1). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Samsung into the communication method of Kim by releasing the PDU session when the UE determines that more than one QoS rules are set by the network to be a default QoS rule for the PDU session for the purpose of making easy to re-instate the PDU session without unnecessary signaling.
Kim in view of Samsung and further in view of Dao discloses all the limitations of the claimed invention with the exception that the session release is upon detecting a conflict for a default QOS rule policy caused by the PDU session establishment accept message. However, Dao, from the same field of endeavor, teaches session release is upon detecting a conflict for a default QOS rule policy caused by the PDU session 

Regarding claims 2 and 12.  Kim in view of Samsung and further in view of Dao discloses a method wherein the PDU session establishment request is carried over non-access stratum (NAS) layer signaling (Kim: see at least paragraph [0102]).
Regarding claims 4 and 14. Kim in view of Samsung and further in view of Dao discloses a method wherein the PDU session establishment accept is carried over non-access stratum (NAS) layer signaling (Kim: see at least paragraph [0102]).
Regarding claims 5 and 15. Kim in view of Samsung and further in view of Dao discloses a method wherein the PDU session establishment accept contains PDU session parameters including the one or more QoS rules to be created (Kim: see at least paragraph [0102]).
Regarding claims 7 and 17. Kim in view of Samsung and further in view of Dao discloses a method, wherein PDU session establishment accept carries an indication for each QoS rule indicating whether a QoS rule is the default QoS rule (Kim: see at least figures 7 and 10 and paragraph [0101]).
Regarding claims 8 and 18. Kim in view of Samsung and further in view of Dao discloses a method wherein the PDU session is released locally in the UE, and wherein the UE optionally initiates a registration update procedure with the network (Kim: see at least paragraphs [0123] and [0132]). 
Regarding claims 10 and 20. Kim in view of Samsung and further in view of Dao discloses a method wherein the UE transmits a second PDU session establishment request to the network for establishing a second PDU session (Samsung: see at least section 1) (Kim: see at least claim 14).
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Samsung in view of Dao and further in view of Salkintizs (US 2020/0280562).
Regarding claims 3 and 13, Kim in view of Samsung and further in view of Dao discloses all the limitations of the claimed invention with the exception of wherein the PDU session establishment request contains a unique PDU session ID generated by the UE. However, Salkintizs, from the same field of endeavor, teaches the PDU session establishment request contains a unique PDU session ID generated by the UE (see at least paragraph [0062]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Salkintizs, as indicated, into the communication method of Kim in view of Samsung and further in view of Dao for the purpose of managing PDU sessions.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li/Samsung in view of Dao and further in view of Wu et al (US 2019/0261211). Hereinafter referred to as Wu.
Regarding claims 6 and 16, Kim in view of Li/Samsung and further in view of Dao discloses all the limitations of the claimed invention with the exception of wherein each QoS flow is identified by a QoS flow ID (QFI), and wherein each QoS rule is identified by a QoS Rule ID (QRI). However, Wu, from the same field of endeavor, teaches a method wherein each QoS flow is identified by a QoS flow ID (QFI), and wherein each QoS rule is identified by a QoS Rule ID (QRI) (see at least paragraph [0195]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Wu, as indicated, into the communication method of Kim in view of Li/Samsung and further in view of Dao for the purpose of managing and controlling session QOS
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li/Samsung in view of Dao and further in view of Kim et al (US 2019/0357118). Hereinafter referred to as Kim-118.
Regarding claims 9 and 19, Kim in view of Li/Samsung and further in view of Dao discloses all the limitations of the claimed invention with the exception of method wherein the PDU session is released explicitly by the UE sending a PDU session release request to the network. However, Kim-118, from the same field of endeavor, teaches a method method wherein the PDU session is released explicitly by the UE sending a PDU session release request to the network (see at least paragraph [0162]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Kim-118, as indicated, into the communication method of Kim in view of Li/Samsung and further in view of Dao for the purpose of empowering UE to control PDU session attributes and from start to end.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476